UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 MARY ONSONGO, et al.,

         Plaintiffs,

                v.                                       Civil Action No. 08-1380 (JDB)
 REPUBLIC OF SUDAN, et al.,

          Defendants.



                                            ORDER

        Upon consideration of [50-230] the special masters’ reports, and the entire record herein,

it is hereby

        ORDERED that [50-230] the special master reports are adopted in part and modified in

part as described in the accompanying Memorandum Opinion issued on this date; it is further

        ORDERED that judgment is entered in favor of plaintiffs and against defendants in the

total amount of $199,106,578.19; and it is further

        ORDERED that each plaintiff is entitled to damages in the amounts listed in the

accompanying chart.

        SO ORDERED.




                                                                               /s/
                                                                           JOHN D. BATES
                                                                      United States District Judge
Dated: July 25, 2014
                                                                                                                                                         Total Award (with  Total Award (subtotal 
                       Injured/                                                Pain & Suffering                                                             applicable        with prejudgment 
     Name of Victim                Family Members    Relation Economic Damages                   Solatium Damages Punitive Damages       Subtotal
                       Deceased                                                   Damages                                                                  prejudgment      interest, plus punitive 
                                                                                                                                                             interest)            damages)
 1 Eric Abur Onyango              Juliana Onyango   Sister                                               $2,500,000       $5,654,625        $2,500,000       $5,654,625.00          $11,309,250.00
 2                                Marita Onyango    Sister                                               $2,500,000       $6,817,439        $2,500,000       $6,817,439.10          $13,634,878.19
 3 Evans Onsongo       Deceased Evans Onsongo                       $1,162,814               $0                                   $0        $1,162,814                $0.00                   $0.00
 4                                Mary Onsongo      Wife                                                 $8,000,000      $18,094,800        $8,000,000      $18,094,800.00          $36,189,600.00
 5                                Enoch Onsongo     Son                                                  $5,000,000      $11,309,250        $5,000,000      $11,309,250.00          $22,618,500.00
 6                                Peris Onsongo     Daughter                                             $5,000,000      $11,309,250        $5,000,000      $11,309,250.00          $22,618,500.00
 7                                Venice Onsongo    Daughter                                                     $0               $0                $0                $0.00                   $0.00
 8                                Salome Onsongo    Mother                                               $5,000,000      $11,309,250        $5,000,000      $11,309,250.00          $22,618,500.00
 9                                Bernard Onsongo   Brother                                              $2,500,000       $5,654,625        $2,500,000       $5,654,625.00          $11,309,250.00
10                                George Onsongo    Brother                                              $2,500,000       $5,654,625        $2,500,000       $5,654,625.00          $11,309,250.00
11                                Edwin Onsongo     Brother                                              $2,500,000       $5,654,625        $2,500,000       $5,654,625.00          $11,309,250.00
12                                Gladys Onsongo    Sister                                               $2,500,000       $5,654,625        $2,500,000       $5,654,625.00          $11,309,250.00
13                                Pinina Onsongo    Sister                                               $2,500,000       $5,654,625        $2,500,000       $5,654,625.00          $11,309,250.00
14 Irene Kung'u        Injured    Irene Kung'u                                       $3,000,000                           $6,785,550        $3,000,000       $6,785,550.00          $13,571,100.00
                             TOTALS                                                $3,000,000.00  $    40,500,000.00   $99,553,289.10   $44,662,814.10      $99,553,289.10         $199,106,578.19